Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 04, 2018

The Court of Appeals hereby passes the following order:

A19A0327. LAURA LEE STEEDLEY v. DIANE L. GILBRETH.

       On June 19, 2018, the trial court entered a temporary order giving Diane L.
Gilbreth, Laura Lee Steedley’s mother, temporary custody of Steedley’s minor child,
C. B. G. Steedley then filed a notice of appeal from that order on July 27, 2018.1 We,
however, lack jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Steedley did not file her
first notice of appeal until 38 days after the entry of the order she seeks to appeal, her
appeal is untimely.    Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.




       1
          Steedley’s initial notice of appeal was filed as an alternative to a mandamus
petition and was construed as a notice of appeal by the trial court. In addition, the
initial notice of appeal sought to appeal two orders in two separate proceedings. This
appeal pertains to the request for review of the order in 18CV061.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          10/04/2018
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.